Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 12/09/2020, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.

II. DOUBLE PATENTING
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
1-8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-8 of prior U.S. Patent No. 10,831,289 as it can be seen in the table below. This is a statutory double patenting rejection.

Instant Application
U.S. Patent No. 10,831,289 B2
1. A device controlled by a stylus pen having a front end and a distal end, the device comprising: a touchscreen display; and a processor operatively connected to the touchscreen display, wherein the processor is configured to: display, via the touchscreen display, a first execution screen of a first application, identify a first touch input performed by the front end of the stylus pen on the first execution screen, output a first processing result with respect to the first touch input on the first execution screen, identify a second touch input performed by the distal end of the stylus pen on the first execution screen including the first processing result, output a second processing result with respect to the second touch input on the first execution screen including the first processing result, display, via the touchscreen display, a second execution screen of a second application after the second processing result is output on the first execution screen, wherein the first application is different from the second application, identify a third and output a third processing result with respect to the third touch input on the second execution screen, wherein the second processing result and the third processing result are different depending on the first application and the second application, wherein the second touch input on the first execution screen and the third touch input on the second execution screen performed by the distal end of the stylus pen are identical.
2. The device of claim 1, wherein the processor is further configured to detect a fourth touch input performed by the front end of the stylus pen on the second execution screen.
3. The device of claim 2, wherein the processor is further configured to output the third processing result according to the fourth touch input.
4. The device of claim 1, wherein the processor is further configured to: determine whether the second touch input and the third touch input are input by the distal end of the stylus pen or not, and in response to determining that the second touch input and the third touch input are input by the distal end of the stylus 
5. A method of controlling a device using a stylus pen having a front end and a distal end, the method comprising: displaying, via a touchscreen display of the device, a first execution screen of a first application, identifying a first touch input performed by the front end on the first execution screen, outputting a first processing result with respect to the first touch input on the first execution screen, identifying a second touch input performed by the distal end of the stylus pen on the first execution screen including the first processing result, outputting a second processing result with respect to the second touch input on the first execution screen including the first processing result, displaying, via the touchscreen display, a second execution screen of a second application after the second processing result is output, wherein the first application is different from the second application, identifying a third touch input performed by the distal end of the stylus pen on the second execution screen, and outputting a third processing result with respect to the third touch input on the second execution screen, wherein the second processing result and the third processing result are 
6. The method of claim 5, further comprising detecting a fourth touch input on the second execution screen including the third processing result.
7. The method of claim 6, further comprising outputting the third processing result according to the fourth touch input.
8. The method of claim 5, further comprising: determining whether the second touch input and the third touch input are input by the distal end of the stylus pen or not, and in response to determining that the second touch input and the third touch input are input by the distal end of the stylus pen, outputting the second processing result and the third processing result respectively.





2. The device of claim 1, wherein the processor is further configured to detect a fourth touch input performed by the front end of the stylus pen on the second execution screen.

3. The device of claim 2, wherein the processor is further configured to output the third processing result according to the fourth touch input.

4. The device of claim 1, wherein the processor is further configured to: determine whether the second touch input and the third touch input are input by the distal end of the stylus pen or not, and in response to determining that the second touch input and the third touch input are input by the distal end of the stylus 

5. A method of controlling a device using a stylus pen having a front end and a distal end, the method comprising: displaying, via a touchscreen display of the device, a first execution screen of a first application, identifying a first touch input performed by the front end on the first execution screen, outputting a first processing result with respect to the first touch input on the first execution screen, identifying a second touch input performed by the distal end of the stylus pen on the first execution screen including the first processing result, outputting a second processing result with respect to the second touch input on the first execution screen including the first processing result, displaying, via the touchscreen display, a second execution screen of a second application after the second processing result is output, wherein the first application is different from the second application, identifying a third touch input performed by the distal end of the stylus pen on the second execution screen, outputting a third processing result with respect to the third touch input on the second execution screen, wherein the second processing result and the third processing result are 
6. The method of claim 5, further comprising detecting a fourth touch input on the second execution screen including the third processing result.

7. The method of claim 6, further comprising outputting the third processing result according to the fourth touch input.

8. The method of claim 5, further comprising: determining whether the second touch input and the third touch input are input by the distal end of the stylus pen or not, and in response to determining that the second touch input and the third touch input are input by the distal end of the stylus pen, outputting the second processing result and the third processing result respectively.






III. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown et al. US 20110304577 discloses a two sided capacitive touch screen stylus.
Someno et al. US 20080150908 discloses a two sided capacitive touch screen stylus.
Clapper US 20040150632 discloses a stylus input device which enable multiple mouse actions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 04/20/2021Primary Examiner, Art Unit 2692